Case 1:19-cv-08341-JPO Document 24-6 Filed 04/29/20 Page 1 of 2

 

GRIEVANCE DECISION
OLR # iE Urt sa
Grievant: Michelle Valvo
Title: Educational Paraprofessional
Union: UFT
School or Office/District: PS 22/District 31
Articles/Agreement: Article 23(Discharge Review Procedures)
Article 32(Matters Not Covered)
Nature of Grievance: The grievant was improperly discharged.
Date of Conference: April 10, 2018
Persons in Attendance: Michelle Valvo, Grievant

John Torres, UFT Representative
Pedro Crespo, Superintendent’s Representative
Paul Proscia, Principal (by telephone)

The grievant or her representative stated that the following occurred and argued that the cited
provisions of the Agreement were violated for the following reasons:

Grievant Valvo was an educational paraprofessional who served 16 years prior to her discharge
on 2/13/18. Both Grievant Valvo’s suspended without pay immediately prior to her discharge, as
well as the discharge were arbitrary and capricious. Principal Proscia was out to get her. When
he met with Grievant Valvo on 1/26/18 to advise her of the suspended without pay, he stated:
Your number keeps popping up with the DOE, even if the allegation is not substantiated.
“Grievant Valvo was never given the opportunity to respond to the allegations, either prior to the
initiation of the suspended without pay or prior to the conference on 2/2/18. Grievant Valvo
wrote a detailed statement and stated that the principal could ask her any question; however, he
asked her nothing. The Union contends that the witness statements do not support the discharge.
Witness IMME tatement does not specifically state that the call she received named
Grievant Valvo as the alleged perpetrator. Witness PE tatement is at odds with the
principal’s conclusions. Furthermore, no one in the lunchroom knew the child was screaming
when he returned to class. J cknowledges the child entered the lunchroom upset.
Although Witness PE 2cknowled es that Grievant Valvo committed the act of which she was
accused, two other witnesses a who were also present do not corroborate
this claim. Principal Proscia has selected only portions of the witness statements that are
convenient to his pre-conceived conclusion, and taken together, do not give complete support to
Principal Proscia’s conclusions. Additionally, there are insufficient witness statements. Due
consideration was not provided because of Principal Proscia’s bias towards Grievant Valvo and
he lacked good and sufficient reason because the witness statements do not corroborate the
allegation. The Union requests that the Chancellor’s representative return Grievant Valvo to

service and award her full back pay and benefits to the date of the SWOP on 1/26/18 and make
her whole in all other ways.
Case 1:19-cv-08341-JPO Document 24-6 Filed 04/29/20 Page 2 of 2

Administration stated that the following occurred and argued that the cited provisions of the
Agreement were not violated for the following reasons:

Grievant Valvo was suspended without pay on 1/26/18 as a result of an investigation alleging
that she had committed corporal punishment (OS1 Principal Proscia held a
disciplinary conference did on 2/2/18 and, after considering the allegations and all of the
evidence including Grievant’s responses, discharged Grievant Valvo on 2/13/18. Principal
Proscia did so because of the most recent incident but also because of a history of poor
professional performance and other acts of professional misconduct. In particular:

LIF 8/9/12 for time and attendance issues

LIF 11/20/12 for Theft of Service and Professional Misconduct

LIF 1/3/17 for verbal abuse

LIF 6/19/17 for using her cell phone during her work assignments.

Warning letter for failing to supervise her assigned student.

The decision to discharge Grievant Valvo was based on good and sufficient reason, and in

consideration that Grievant Valvo had had progressive discipline including a suspended without
pay. The termination should stand.

The undersigned concludes that the following occurred and concludes that the cited provisions of
the Agreement were not violated because:

The criteria for discharge of an employee are good and sufficient reason and due consideration.
The undersigned concludes that Principal Proscia had good and sufficient reason based on
Grievant Valvo’s history of poor work performance and substantiated incidents of verbal abuse
and corporal punishment. Grievant Valvo was given due consideration. The Union’s entire
presentation was based on challenging the fairness and accuracy of the witness statements and
challenging Principal Proscia’s judgment. However, the undersigned concludes that the
judgment was Principal Proscia decision was fair and rational. Therefore, the undersigned
concludes that there was no violation of Article 23(discharge Review Procedure). As to the
claim of violation of Article 32 (Matters Not Covered) Article 23 that has not been violated
covers the matter. Accordingly, the undersigned concludes that there has been no violation of
the cited provisions of the Agreement and the grievance is denied.

Heard by:
ALAN R. LICHTENSTEIN,
Chancellor’s Representative

 

APPROVED:

° (
K chord A, alatalif
RICHARD A. CARRANZA Dated
CHANCELLOR

AL
